Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the closest prior art is Sabin et. al (US 2016/0338530 A1) and Knudsen (US 2015/0316308 A1). Sabin discloses, with regards to claims 1 and 13: A self-heating assembly comprising:
a product tray [reference character 202] for containing a product to be heated;
a heater tray [reference character 206] outside the product tray and configured relative to the product tray to define a reaction space between the heater tray and the product tray;
a frangible container [reference character 210] inside the reaction space, wherein the frangible container contains a first reactant that is a liquid,
a second reactant [reference character 114] outside the frangible container, wherein the second reactant reacts exothermically upon contact with the first reactant.
Sabin does not disclose that the frangible container is made from a material that comprises a shrink film material. 
Knudsen discloses a cooling pad [reference character 10] that includes a frangible capsule [reference character 38] that is compressed by a shrink film material [reference characters 14 and 18] that forms the external surface of the frangible capsule. The compression causes the frangible capsule to rupture and initiate an endothermic reaction between the reactants within the capsule in response to the entire device exceeding a temperature threshold [paragraph 0017]. However, there is no reasonable combination that could be made which modifies Sabin in view of Knudsen in order to form the frangible container of Sabin such that it comprises a shrink film material in view of Knudsen because the purpose of the shrink film material taught by Knudsen is to spontaneously break a frangible capsule upon the natural heating of the material to about 120⁰F [for example by the sun or the interior of a hot car, see paragraph 0017 of Knudsen] in order to initiate an endothermic (cooling) reaction between the reactants within the capsule; whereas the goal of both the claims and Sabin is to heat an object to about 65⁰C (149⁰F) [see Fig. 8 of Sabin] upon deliberate breaking of the frangible material. Furthermore, a person having ordinary skill in the art would not see the need to use a self-heating assembly such as the one taught by Sabin when a heat source capable of applying heat in excess of 120⁰F is already available, as would be required in a hypothetical combination of Sabin and Knudsen in order to cause shrinkage of the film taught by Knudsen. For these reasons the application should be allowed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762